Exhibit 10.8

 

VIASYS HEALTHCARE INC.
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT

 

THIS AGREEMENT is made and entered into as of May 26th, 2006 (the “Restatement
Effective Date”), by and among Viasys Healthcare Inc., a Delaware corporation
(together with its successors and assigns permitted under this Agreement, the
“Company”), and Gregory G. Martin (the “Executive”).

 

W I T N E S S E T H :

 

WHEREAS, the Company and the Executive previously entered into an employment
agreement dated as of November 29, 2004 to embody the terms and provisions of
the Executive’s employment (the “Original Agreement”);

 

WHEREAS, the Company desires that the Executive continue to be employed by the
Company and the Executive is willing to continue to be employed by the Company;
and

 

WHEREAS, effective as of the Restatement Effective Date, the Company and the
Executive now desire to amend and restate the Original Agreement as set forth
herein.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which is mutually acknowledged, the Company and the Executive
hereby agree as follows:

 

1.             DEFINITIONS.

 

(a)           “Affiliate” means a person or other entity that directly or
indirectly controls, is controlled by, or is under common control with the
person or other entity specified.

 

(b)           “Base Salary” means the salary provided for in Section 4 or any
increased salary granted to the Executive pursuant thereto.

 

(c)           “Board” means the Board of Directors of the Company, or the
Compensation Committee or other applicable committees of the Board of Directors.

 

(d)           “Bonus Plan” means the Company’s management incentive plan or such
other annual bonus plan in existence at the applicable time.

 

(e)           “Cause” means the occurrence of any one or more of the following
events:

 

(i)            the Executive’s repeated failure to comply with the reasonable
directives of the relevant senior officers;

 

(ii)           the Executive’s commission of a felony which is materially and
demonstrably injurious to the Company; or

 

1

--------------------------------------------------------------------------------


 

(iii)          the Executive’s continued gross neglect of the Executive’s duties
with the Company (other than any such occurrence resulting from incapacity due
to physical or mental illness).

 

(f)            “Change in Control” means an event or occurrence set forth in any
one or more of subsections (i) through (iv) below (including, without
limitation, an event or occurrence that constitutes a Change in Control under
one of such subsections but is specifically exempted from another such
subsection):

 

(i)            the acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership of any
capital stock of the Company if, after such acquisition, such Person
beneficially owns (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) 40% or more of either (i) the then-outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”), or (ii) the
combined voting power of the then-outstanding securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (i), the
following acquisitions shall not constitute a Change in Control:

 

(A)          any acquisition by the Company, or

 

(B)           any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any corporation controlled by the
Company;

 

(ii)           the Continuing Directors (as defined below) do not constitute a
majority of the Board (or, if applicable, the Board of Directors of a successor
corporation to the Company), where the term “Continuing Director” means at any
date a member of the Board (A) who was a member of the Board on the date of the
execution of this Agreement or (B) who was nominated or elected subsequent to
such date by at least a majority of the directors who were Continuing Directors
at the time of such nomination or election or whose election to the Board was
recommended or endorsed by at least a majority of the directors who were
Continuing Directors at the time of such nomination or election; provided,
however, that there shall be excluded from this clause (B) any individual whose
initial assumption of office occurred as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents, by or on behalf of a
person other than the Board;

 

(iii)          the consummation of a merger, consolidation, reorganization,
recapitalization or statutory share exchange involving the Company or a sale or
other disposition of all or substantially all of the assets of the Company in
one or a series of transactions (a “Business Combination”), unless, immediately
following such Business Combination the beneficial owners of the Outstanding
Company Common Stock and Outstanding Company Voting Securities immediately prior
to such Business Combination beneficially own, directly or indirectly, more than
50% of the then-outstanding shares of common stock and the combined voting power
of the then-outstanding securities entitled to vote generally in the election of
directors, respectively, of the resulting or acquiring corporation in such
Business Combination (which shall include, without limitation, a corporation
which as a result of such transaction owns the Company or substantially all of
the Company’s assets either directly or through one or more

 

2

--------------------------------------------------------------------------------


 

subsidiaries) (such resulting or acquiring corporation is referred to herein as
the “Acquiring Corporation”); or

 

(iv)          approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.

 

(g)           “Code” means the Internal Revenue Code of 1986, as amended.

 

(h)           “Disability” or “disabled” means a disability which results in the
Executive’s entitlement to long-term disability benefits under the Company’s
applicable long-term disability plan.

 

(i)            “Equity Grant” means any compensatory grant of Stock, options
with respect to Stock, restricted Stock, Stock appreciation rights or any other
compensatory grant (whether or not such grant is payable in stock) the value of
which is determined with reference to Stock valuation.

 

(j)            “Notice of Termination” means a written notice from one party to
the other party hereto given in accordance with Section 24, terminating the
Executive’s employment hereunder. Any Notice of Termination shall (i) indicate
the specific termination provision hereunder relied on by the party giving such
notice and (ii) to the extent applicable, set forth in reasonable detail the
facts and circumstances providing a basis for termination of the Executive’s
employment under the provision so indicated. The failure by the Company to set
forth any fact or circumstance that contributes to a showing of Cause shall not
waive any right of the Company hereunder or preclude the Company from asserting
any such fact or circumstance in enforcing its rights hereunder.

 

(k)           “Pro-Rated Annual Bonus” means an annual cash incentive bonus
award for the year in which the termination occurs, pro-rated through the
Termination Date, determined in accordance with the Bonus Plan and the
provisions of Section 5, which award, if and to the extent so determined to be
owed, shall be payable when incentive awards are normally paid to comparable
executives.

 

(l)            “Stock” means the common stock, $0.01 par value per share, of the
Company.

 

(m)          “Termination Date” means, with respect to any termination of the
Executive’s employment hereunder, the effective date of such termination
pursuant to Section 9.

 

2.             TERM OF EMPLOYMENT.

 

This Agreement, and all rights and obligations of the parties hereunder, shall
take effect upon the Restatement Effective Date and shall continue until the
date that is two years from the Restatement Effective Date (the “Initial
Employment Term”). In addition, the term of this Agreement shall automatically
renew for periods of two years (each an “Extension Term”) unless either party
gives written notice to the other party, at least ninety (90) days prior to the
end of the Initial Employment Term or at least ninety (90) days prior to the end
of the relevant Extension Term, that the Agreement shall not be further
extended. The period commencing on the Restatement Effective Date and ending on
the date on which the term of the Executive’s

 

3

--------------------------------------------------------------------------------


 

employment under the Agreement shall terminate is hereinafter referred to as the
“Employment Term.”

 

3.             POSITION, DUTIES AND RESPONSIBILITIES.

 

(a)           The Executive is currently employed as Group President, Customer
Care and Information Technology of the Company, and the Executive has been
assigned and shall be assigned such duties and responsibilities as are
reasonably consistent with such position(s), or such other position, duties and
responsibilities as the CEO or the Executive’s direct supervisor from time to
time deems appropriate.

 

(b)           During the Employment Term, the Executive shall devote the
Executive’s entire business time, attention and energies to the business and
interest of the Company in performing the Executive’s duties and
responsibilities under this Agreement, and to that end but without limitation of
the foregoing, the Executive shall not serve on the board of directors of other
corporations or entities without the prior approval of the Board or the Chief
Executive Officer.

 

(c)           Notwithstanding anything contained in Section 3(b) to the
contrary, nothing herein shall preclude the Executive from (i) serving on the
boards of directors of a reasonable number of trade associations and/or
charitable organizations, (ii) engaging in charitable activities and community
affairs, and (iii) managing the Executive’s personal investments and affairs,
provided that such activities do not materially interfere with the proper
performance of the Executive’s duties and responsibilities as set forth in this
Section 3.

 

4.             BASE SALARY.

 

The Executive shall be paid an annualized base salary, payable in accordance
with the regular payroll practices of the Company, of $285,000.00, which amount
may be increased from time to time in the discretion of the Board.

 

5.             ANNUAL CASH INCENTIVE AWARD.

 

During the Employment Term, the Executive shall participate in (a) the Bonus
Plan with a target bonus of 50% of the Base Salary, or such other amount as
may be determined in its discretion by the Board or the appropriate committee or
individual to which authority for these matters has been assigned, and (b) any
other incentive programs established by the Company for its senior level
executives generally.

 

6.             EMPLOYEE BENEFIT PROGRAMS.

 

During the Employment Term, the Executive shall be entitled to participate in
all employee pension and welfare benefit plans and programs made available to
the Company’s senior level executives.

 

4

--------------------------------------------------------------------------------


 

7.             PERQUISITES.

 

During the Employment Term, the Executive shall be entitled to participate in
all of the Company’s executive perquisites in accordance with the terms and
conditions of such arrangements as are in effect from time to time for the
Company’s senior-level executives.

 

8.             REIMBURSEMENT OF BUSINESS AND OTHER EXPENSES.

 

The Executive is authorized to incur reasonable expenses in carrying out the
duties and responsibilities under this Agreement, and the Company shall promptly
reimburse the Executive for such expenses, subject to documentation in
accordance with the Company’s policies.

 

9.             TERMINATION OF EMPLOYMENT.

 

The Executive’s employment hereunder shall terminate effective immediately upon
the earlier to occur of the following events:

 

(a)           death of the Executive;

 

(b)           receipt by either party of a Notice of Termination for Disability
from the other party, but in any event not until the Executive is determined to
be disabled in accordance with Section 1(h);

 

(c)           the day the Executive receives a Notice of Termination for Cause
from the Company;

 

(d)           the 30th day following receipt by the Executive of a Notice of
Termination without Cause from the Company;

 

(e)           the 30th day following receipt by the Company of a Notice of
Termination of employment from the Executive (other than a Notice of Termination
for non-renewal of the Agreement);

 

(f)            the 90th day following receipt by the Company of a Notice of
Termination for non-renewal of the Agreement from the Executive pursuant to
Section 2; and

 

(g)           the last day of the Employment Term, in the event of receipt by
the Executive of a notice of non-renewal of the Agreement from the Company
pursuant to Section 2.

 

10.           RIGHTS AND REMEDIES UPON TERMINATION OF EMPLOYMENT.

 

(a)           TERMINATION DUE TO DEATH. In the event that the Executive’s
employment is terminated due to the Executive’s death, the Executive’s estate or
beneficiaries, as the case may be, shall be entitled to the following benefits:

 

(i)            The Executive’s then current Base Salary pro-rated through the
Termination Date, which shall be payable in a lump sum within thirty (30) days
of the Termination Date;

 

5

--------------------------------------------------------------------------------


 

(ii)           The Pro-Rated Annual Bonus, if and to the extent payable; and

 

(iii)          Each Equity Grant held by the Executive, whether or not issued
under this Employment Agreement, that has not vested prior to that date shall
immediately vest (and all relevant vesting restrictions shall lapse) and to the
extent subject to an exercise period, shall remain exercisable until one year
following the Termination Date (but in no event beyond the end of each such
Equity Grant’s otherwise applicable exercise period).

 

(b)           TERMINATION DUE TO DISABILITY. In the event that the Executive’s
employment is terminated by either party due to the Executive’s Disability, the
Executive shall be entitled to the following benefits:

 

(i)            Disability benefits in accordance with the long-term disability
(“LTD”) program then in effect for comparable executives of the Company;

 

(ii)           The Executive’s then current Base Salary pro-rated through the
end of the LTD elimination period, which shall be payable in a lump sum within
thirty (30) days of the Termination Date;

 

(iii)          The Pro-Rated Annual Bonus, if and to the extent payable; and

 

(iv)          Each Equity Grant held by the Executive, whether or not issued
under this Employment Agreement, that has not vested prior to that date shall
immediately vest (and all relevant vesting restrictions shall lapse) and to the
extent subject to an exercise period, shall remain exercisable until one year
following the Termination Date (but in no event beyond the end of each such
Equity Grant’s otherwise applicable exercise period).

 

(c)           TERMINATION BY THE COMPANY FOR CAUSE. In the event that the
Company terminates the Executive’s employment for Cause:

 

(i)            The Executive shall be entitled to receive the Executive’s
current Base Salary pro-rated through the Termination Date, which shall be
payable in a lump sum within thirty (30) days of the Termination Date;

 

(ii)           The Executive shall not be entitled to any benefits, severance or
other compensation; and

 

(iii)          Each Equity Grant held by the Executive, whether or not issued
under this Employment Agreement, (A) that has not vested prior to that date
shall immediately cease to vest and shall be forfeited to the Company and
cancelled, and (B) that has vested prior to or on the Termination Date, to the
extent subject to an exercise period, shall remain exercisable for ninety (90)
days following the Termination Date (but in no event beyond the end of each such
Equity Grant’s otherwise applicable exercise period).

 

(d)           TERMINATION BY THE EXECUTIVE. In the event of a termination of
employment by the Executive on the Executive’s own initiative, other than due to
(A) death, (B) Disability, (C) the expiration of the then current Employment
Term, or (D) a notice from one party to the other of its intent not to extend
the Employment Term:

 

6

--------------------------------------------------------------------------------


 

(i)            The Executive shall be entitled to receive the Executive’s
current Base Salary pro-rated through the Termination Date, which shall be
payable in a lump sum within thirty (30) days of the Termination Date;

 

(ii)           The Executive shall not be entitled to any benefits, severance or
other compensation; and

 

(iii)          Each Equity Grant held by the Executive, whether or not issued
under this Employment Agreement, (A) that has not vested prior to that date
shall immediately cease to vest and shall be forfeited to the Company and
cancelled, and (B) that has vested prior to or on the Termination Date, to the
extent subject to an exercise period, shall remain exercisable for ninety (90)
days following the Termination Date (but in no event beyond the end of each such
Equity Grant’s otherwise applicable exercise period).

 

(e)           TERMINATION WITHOUT CAUSE. In the event of a termination of the
Executive’s employment by the Company, other than due to (A) death,
(B) Disability, (C) Cause, (D) a notice from one party to the other of its
intent not to extend the Employment Term, the Executive shall be entitled to the
following benefits:

 

(i)            The Executive’s then current Base Salary pro-rated through the
Termination Date, which shall be payable in a lump sum within thirty (30) days
of the Termination Date;

 

(ii)           An amount equal to the sum of (A) the Executive’s then current
annualized Base Salary and (B) the most recent cash incentive paid or the target
bonus available under the Bonus Plan, whichever is higher, payable in a lump sum
within ninety (90) days of the Termination Date;

 

(iii)          Continued participation, at the Company’s expense, in all medical
and dental insurance plans in which the Executive and the Executive’s family
were participating on the Termination Date until the earlier of (A) twelve (12)
months following the Termination Date, or (B) the date or dates on which the
Executive receives substantially equivalent coverage and benefits under the
plans of a subsequent employer; and

 

(iv)          Each Equity Grant held by the Executive, whether or not issued
under this Employment Agreement, (A) that has not vested prior to that date
shall immediately cease to vest and shall be forfeited to the Company and
cancelled, and (B) that has vested prior to or on the Termination Date, to the
extent subject to an exercise period, shall remain exercisable for ninety (90)
days following the Termination Date (but in no event beyond the end of each such
Equity Grant’s otherwise applicable exercise period).

 

(f)            TERMINATION DUE TO NON-RENEWAL. Subject to the first sentence of
Section 10(h), in the event that the Company exercises its right not to renew
this Agreement pursuant to Section 2, the Executive shall be entitled to the
following benefits:

 

(i)            The Executive’s current Base Salary pro-rated through the
Termination Date, which shall be payable in a lump sum within thirty (30) days
of the Termination Date;

 

7

--------------------------------------------------------------------------------


 

(ii)           The Pro-Rated Annual Bonus, if and to the extent payable;

 

(iii)          An amount equal to, in the sole discretion of the Company, either
(A) three (3) months of the Executive’s then current Base Salary, if the Company
requests that the Executive not continue to serve for the remainder of the
Employment Term, or (B) six (6) months of the Executive’s then current Base
Salary if the Company requests that the Executive continue to serve for the
remainder of the Employment Term, subject to the Company’s right to terminate
the Executive’s employment at any time for Cause; with the amount due under this
subsection (iii) to be payable in each case in a lump sum within thirty (30)
days of the Termination Date; and

 

(iv)          Continued participation, at the Company’s expense, in all medical
and dental insurance plans in which the Executive and the Executive’s family
were participating on the Termination Date until the earlier of (A) three
(3) months if the Company requests that the Executive not continue to serve for
the remainder of the Employment Term or six (6) months if the Company requests
that the Executive continue to serve for the remainder of the Employment Term or
(B) the date or dates on which the Executive receives substantially equivalent
coverage and benefits under the plans of a subsequent employer.

 

(g)           OTHER TERMINATION BENEFITS. In the case of any of the foregoing
terminations, to the extent not previously paid or provided or otherwise
contrary to the terms and conditions of this Agreement, the Executive or the
Executive’s estate or beneficiaries, as the case may be, shall also be entitled
to the balance of any incentive awards due the Executive but not yet paid
(including, without limitation, awards due for performance periods that have
been completed, but have not yet been paid), any expense reimbursements due the
Executive, and other benefits, if any, in accordance with applicable plans or
programs of or contracts or agreements of the Executive with the Company. In
addition, unless indicated otherwise in this Agreement, the treatment of any
options granted to the Executive in the case of any of the foregoing
terminations shall be governed by the terms of the VIASYS Equity Incentive Plan
or other relevant equity compensation plan or any associated stock option
agreement.

 

(h)           CHANGE IN CONTROL. If this Agreement is not renewed by the Company
as a result of a Notice of Termination under Section 10(f) (Termination due to
Non-Renewal) delivered following a Change in Control, but only upon the
expiration of the Initial Employment Term or the Extension Term, as applicable,
in which the Change of Control occurs, the Company shall provide to the
Executive the benefits described in Section 10(e) (Termination without Cause) in
lieu of the benefits described in Section 10(f), and, in such event, the
Termination Date shall be the last day of the Employment Term. In addition, in
the event of a Change in Control, the Equity Grants held by the Executive shall
be treated in a manner consistent with the Company’s Equity Incentive Plan, the
Executive’s Stock Option Agreement and this Agreement. Notwithstanding anything
to the contrary in this Agreement, in the event the Executive’s employment with
the Company is terminated within twelve (12) months following a Change in
Control, the Executive shall be entitled to benefits equal to the greater of:
(i) the benefits due and payable to the Executive under the change of control
plan sponsored by the Company, if any (the “Change of Control Plan”), or
(ii) the benefits due and payable to the Executive under Section 10 of this
Employment Agreement as a result of such termination. In furtherance thereof, it
is the parties’ understanding that, in the event of a termination under such
circumstances, the Executive

 

8

--------------------------------------------------------------------------------


 

shall only be entitled to receive benefits payable under either the Change in
Control Plan or this Employment Agreement (but not both).

 

(i)            NATURE OF PAYMENTS. Any amounts due under this Section 10 are in
the nature of severance payments considered to be reasonable by the Company and
are not in the nature of a penalty.

 

(j)            NO MITIGATION; NO OFFSET. The Executive shall not be required to
mitigate the amount of any payment or benefit provided in this Section 10 by
seeking other employment or otherwise. Further, except as provided in
Section 10, the amount of any payment or benefits provided for in this
Section 10 shall not be reduced by any compensation earned by the Executive as a
result of employment by another employer.

 

(k)           RELEASE. The additional benefits that are not unconditionally due
under applicable law payable to the Executive under this Section 10 (including
but not limited to the benefits payable under Section 10(e)(ii)) shall be
conditioned upon the Executive’s execution of a Severance Agreement and General
Release (substantially in a form that is acceptable to the Company in its sole
discretion (the “Release”)), within ten (10) business days of the Termination
Date or within such longer period required by law, and such benefits shall not
become payable until such time as the Executive has executed the Release and any
revocation period contained in the Release has expired without the Executive
having revoked the Release. In addition, the Executive’s right to payment under
this Agreement shall cease upon the Executive’s rescission of the Release or
material breach of the Release.

 

11.           CONFIDENTIALITY & ASSIGNMENT OF INVENTIONS.

 

(a)           The Executive has previously executed and delivered to the Company
the Company’s standard employee Confidential Information and Invention
Assignment Agreement and acknowledges that the Executive continues to be bound
by that agreement.

 

(b)           Upon the termination of the Executive’s employment, the Executive
(or, in the event of the Executive’s death, the Executive’s personal
representative) shall promptly surrender to the Company the original and all
copies of any materials containing confidential information of the Company which
are then in the Executive’s possession or control; provided, however, that the
Executive shall not be required to surrender the Executive’s rolodexes, personal
diaries and other items of a personal nature.

 

12.           NON-COMPETITION; NON-SOLICITATION.

 

(a)           The Executive acknowledges (i) that in the course of the
Executive’s employment with the Company the Executive will become familiar with
trade secrets and customer lists of, and other confidential information
concerning, the Company and its Affiliates, customers and clients and (ii) that
the Executive’s services will be of special, unique and extraordinary value to
the Company.

 

(b)           The Executive agrees that, during the Employment Term and for a
period of one year following the Executive’s termination of employment for any
reason (the “Non-Competition Period”), the Executive shall not in any manner,
directly or indirectly, alone or

 

9

--------------------------------------------------------------------------------


 

through any person, firm, corporation or enterprise or as a member of a
partnership or as an officer, director, stockholder, investor or employee of or
advisor or consultant to any person, firm, corporation or enterprise or
otherwise, engage or be engaged, or assist any other person, firm, corporation
or enterprise in engaging or being engaged in any Competitive Activity (as
defined below). For the purposes of this Section 12, a “Competitive Activity”
shall mean, unless otherwise determined by the Board, a business that (i) is
being conducted by the Company or any Affiliate at the time in question and
(ii) was being conducted, or was under active consideration to be conducted, by
the Company or any Affiliate, at the date of the termination of the Executive’s
employment.

 

(c)           The Executive further agrees that during the Non-Competition
Period the Executive shall not (i) in any manner, directly or indirectly,
solicit or recruit (or attempt to solicit or recruit) any employee of or advisor
or consultant to the Company or its Affiliates to terminate such person’s
employment or advisor or consultant relationship with the Company or its
Affiliates, work for a person other than the Company or its Affiliates, work as
an independent contractor, or engage in any activity that would cause any such
employee, advisor or consultant to violate any agreement with the Company or its
Affiliates; (ii) in any manner, directly or indirectly, hire or cause to be
hired any employee of or advisor or consultant to the Company or any of its
Affiliates for any purpose or in any capacity whatsoever; or (iii) in connection
with any business to which Section 12(b) applies, call on, service, solicit or
otherwise do business with any customer of the Company or any of its Affiliates;
provided, however, that the restriction contained in clause (iii) of this
Section 12(c) shall not apply to, or interfere with, the proper performance by
the Executive of the duties and responsibilities under Section 3 of this
Agreement.

 

(d)           Nothing in this Section 12 shall prohibit the Executive from being
a passive owner of not more than two percent (2%) of the outstanding common
stock, capital stock and equity of any firm, corporation or enterprise so long
as the Executive has no active participation in the management or business of
such firm, corporation or enterprise.

 

(e)           If the restrictions stated herein are found by a court to be
unreasonable, the parties hereto agree that the maximum period, scope or
geographical area reasonable under such circumstances shall be substituted for
the stated period, scope or area and that the court shall revise the
restrictions contained herein to cover the maximum period, scope and area
permitted by law.

 

(f)            If the Executive violates any provision of Section 12, the
restrictions of the applicable provision shall continue to apply for an
additional period of one year after the date of such violation.

 

13.           REMEDIES.

 

Each of the parties to this Agreement shall be entitled to enforce its rights
under this Agreement specifically, to recover damages and costs (including,
without limitation, reasonable attorney’s fees) caused by any breach of any
provision of this Agreement and to exercise all other rights existing in its
favor. The parties hereto agree and acknowledge that money damages would not be
an adequate remedy for any breach of the provisions of this Agreement and that

 

10

--------------------------------------------------------------------------------


 

any party may in its sole discretion apply to any court of law or equity of
competent jurisdiction (without posting any bond or deposit) for specific
performance and/or other injunctive relief in order to enforce or prevent any
violations of the provisions of this Agreement. Nothing in this Section 13 is
intended to prevent the parties from raising any and all defenses with respect
to the necessity for, and scope of, such injunctive or equitable relief.

 

14.           RESOLUTION OF DISPUTES.

 

Subject to the provisions of Section 13 regarding specific performance and/or
injunctive relief, any disputes arising under or in connection with this
Agreement or the Executive’s employment or termination of employment shall be
resolved by binding arbitration, to be held in Philadelphia, Pennsylvania, in
each case in accordance with the National Rules for the Resolution of Employment
Disputes of the American Arbitration Association. Judgment upon the award
rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. To the extent permitted by applicable law and rules, the Executive and
the Company shall share equally in the administrative costs and fees of any
arbitration, including the arbitrators’ compensation, except that the party
requesting arbitration shall be solely responsible for the applicable filing
fees and costs.

 

15.           EXPENSES.

 

Subject to the provisions of Sections 13 and 14, in the event any party hereto
seeks a judicial adjudication of, or an award in arbitration to enforce, the
party’s rights under, or to recover damages for the breach of, this Agreement,
the prevailing party shall be entitled to recover from the other party or
parties, as the case may be, any and all costs actually and reasonably incurred
by the prevailing party in such judicial adjudication or arbitration, including,
without limitation, reasonable attorney’s fees, but only to the extent the party
prevails in such proceeding.

 

16.           ASSIGNABILITY; BINDING NATURE.

 

This Agreement shall be binding upon and inure to the benefit of the parties and
their respective successors, heirs (in the case of the Executive) and assigns.
Rights or obligations of the Company under this Agreement may be assigned or
transferred by the Company pursuant to a merger or consolidation in which the
Company is not the continuing entity, or the sale or liquidation of all or
substantially all of the assets of the Company, provided that the assignee or
transferee is the successor to all or substantially all of the assets of the
Company and such assignee or transferee assumes the liabilities, obligations and
duties of the Company, as contained in this Agreement, either contractually or
as a matter of law. The Company further agrees that, in the event of a sale of
assets or liquidation as described in the preceding sentence, it shall take
whatever action it reasonably can in order to cause such assignee or transferee
to expressly assume the liabilities, obligations and duties of the Company
hereunder. No rights or obligations of the Executive under this Agreement may be
assigned or transferred by the Executive other than the Executive’s rights to
compensation and benefits, which may be transferred only by will or operation of
law. In the event of a Change in Control, the Company shall require any
successor to the Company or any acquiror of all or substantially all the
Company’s assets to assume and honor the Agreement.

 

11

--------------------------------------------------------------------------------


 

17.           REPRESENTATIONS AND WARRANTIES.

 

(a)           The Company represents and warrants that it has all requisite
corporate power and authority to enter into this Agreement and that the
performance by the Company of its obligations under this Agreement will not
violate any agreement to which it is a party.

 

(b)           The Executive represents that the execution of this Agreement by
the Executive and the performance by the Executive of the obligations hereunder
will not violate any agreement to which the Executive is a party.

 

(c)           The Executive hereby represents and warrants that the Executive is
not bound by the terms of any agreement with any previous employer or other
party to refrain from competing, directly or indirectly, with the business of
such previous employer or any other party. The Executive further represents and
warrants that Executive’s performance of all the terms of this Agreement and as
an employee of the Company does not and will not breach any agreement to keep in
confidence proprietary information, knowledge or data acquired by the Executive
in confidence or in trust prior to Executive’s employment with the Company. The
Executive will not disclose to the Company or induce the Company to use any
confidential or proprietary information or material belonging to any previous
employer or others. The Executive will not hereafter grant anyone any rights
inconsistent with the terms of this Agreement.

 

18.           ENTIRE AGREEMENT.

 

This Agreement contains the entire understanding and agreement between the
parties concerning the subject matter hereof and supersedes all prior
agreements, understandings, discussions, negotiations and undertakings, whether
written or oral, between the parties with respect thereto, including, without
limitation, the Original Agreement. This is an integrated document.

 

19.           AMENDMENT OR WAIVER.

 

No provision in this Agreement may be amended unless such amendment is agreed to
in writing and signed by the Executive and an authorized officer of the Company,
other than the Executive. No waiver by either party of any breach by the other
party of any condition or provision contained in this Agreement to be performed
by such other party shall be deemed a waiver of a similar or dissimilar
condition or provision at the same or any prior or subsequent time. Any such
waiver must be in writing and signed by the Executive or an authorized officer
of the Company, other than the Executive, as the case may be.

 

20.           SEVERABILITY.

 

In the event that any provision or portion of this Agreement shall be determined
to be invalid or unenforceable for any reason, in whole or in part, the
remaining provisions of this Agreement shall be unaffected thereby and shall
remain in full force and effect to the fullest extent permitted by law so as to
achieve the purposes of this Agreement.

 

12

--------------------------------------------------------------------------------


 

21.           SURVIVORSHIP.

 

Except as otherwise expressly set forth in this Agreement, the respective rights
and obligations of the parties hereunder shall survive any termination of the
Executive’s employment. This Agreement itself (as distinguished from the
Executive’s employment) may not be terminated by either party without the
written consent of the other party.

 

22.           REFERENCES.

 

In the event of the Executive’s death or a judicial determination of the
Executive’s incompetence, reference in this Agreement to the Executive shall be
deemed, where appropriate, to refer to the Executive’s beneficiary, estate or
other legal representative.

 

23.           GOVERNING LAW/JURISDICTION.

 

This Agreement shall be governed in accordance with the laws of the State of
Delaware without reference to principles of conflict of laws.

 

24.           NOTICES.

 

All notices and other communications required or permitted hereunder shall be in
writing and shall be deemed given when (a) delivered personally, (b) sent by
certified or registered mail, postage prepaid, return receipt requested or
(c) delivered by overnight courier (provided that a written acknowledgment of
receipt is obtained by the overnight courier) to the party concerned at the
address indicated below or to such changed address as such party
may subsequently give such notice of:

 

If to the Company:

Viasys Healthcare Inc.
227 Washington Street, Suite 200
Conshohocken, PA 19428
Attn.: General Counsel and Corporate Vice President,
Human Resources

 

 

If to Executive:

The last known address of the Executive, as provided to
the Company by the Executive

 

25.           HEADINGS.

 

The headings of the sections contained in this Agreement are for convenience
only and shall not be deemed to control or affect the meaning or construction of
any provision of this Agreement.

 

26.           COUNTERPARTS.

 

This Agreement may be executed in counterparts.

 

[Remainder of Page Intentionally Left Blank]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the
restatement set forth above.

 

 

VIASYS HEALTHCARE INC.

 

 

 

By:

 

 

 

/s/ RANDY H. THURMAN

 

 

 

 

Name: Randy H. Thurman

 

Title: Chief Executive Officer

 

 

 

 

 

/s/ GREGORY MARTIN

 

 

Gregory G. Martin

 

14

--------------------------------------------------------------------------------